            Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                               No. 1:21-cr-00041-5-JL
                                       )
IAN FREEMAN, ET AL                     )
_______________________________________)

     GOVERNMENT’S OBJECTION TO DEFENDANT NOBODY’S MOTION FOR
                 REVOCATION OF DETENTION ORDER

       The United States of America, by John J. Farley, Acting United States Attorney for the

District of New Hampshire, respectfully objects to Defendant Nobody’s Motion for Revocation

of Detention Order. In support of its objection, the Government states as follows:

       1.      The defendant, Nobody, was indicted on one count of Conspiracy to Operate an

Unlicensed Money Transmitting Business, 18 U.S.C. §§ 371, 1960(a) and (b)(1)(B), one count of

Conspiracy to Commit Wire Fraud, 18 U.S.C. §§ 1343, 1349, and three counts of Wire Fraud, 18

U.S.C. § 1343. The defendant was arrested on March 16, 2021, and stipulated to pretrial

detention without prejudice.

       2.      The defendant subsequently moved for a detention hearing, see ECF No. 71, and

United States Magistrate Judge Lynch held a hearing on the matter on May 28, 2021. The

government moved for detention under 18 U.S.C. § 3142(f)(2)(B), arguing that this case involves

a serious risk that the defendant will obstruct or attempt to obstruct justice, or threaten, injure, or

intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror, largely

based upon statements made by the defendant in a recorded jail call following his arrest.

       3.      Following a hearing at which both the Government and the defendant presented

exhibits, and the defendant himself testified, Magistrate Judge Lynch found that by clear and

convincing evidence, the defendant presents a danger to law enforcement, probation officers,

                                                   1
             Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 2 of 9




government employees and the public, and ordered him detained pending trial. See ECF No. 76.

The defendant now appeals that order.

   I.        Standard of Review – Appeal of Detention Order

        4.      A district court reviewing a magistrate judge’s order of pretrial detention must

“engage in de novo review of the contested order.” United States v. Tortora, 922 F.2d 880, 884

n. 4 (1st Cir. 1990); see also United States v. Perozzi, No. 09-cr-117-16-SM, 2009 WL 2929292,

at *2 (D.N.H. Sept. 9, 2009) (conducting de novo review of magistrate judge’s detention order).

“De novo review, however, does not require a district judge to reinvent the wheel; if the

magistrate judge has carefully and correctly analyzed the detention question in a written

decision, no purpose is served by attempting to creatively rephrase the magistrate judge’s

analysis.” United States v. Cantwell, No. 20-cr-00006-PB, 2020 WL 420834, at *1 (D.N.H. July

22, 2020). “What matters is that the district judge must independently assess the evidence and

reach his or her own conclusions.” Id. The district court may review the record before it, and

need not hold a new hearing on the motion to revoke the detention order. See United States v.

Diaz, No. 10-cr-7-JD, 2010 WL 840471, at *2 (D.N.H. March 3, 2010) (court reviewed detention

order de novo by considering defendant’s motion for bail pending trial, audio recording of the

bail hearing, exhibits submitted at the bail hearing, defendant’s motion for revocation of

detention order, and government’s objection).

        5.      Where the government moves for detention pursuant to 18 U.S.C.

§ 3142(f)(2)(B), the court must find both that “there is a serious risk defendant will engage or

attempt to engage in the conduct set forth in § 3142(f)(2)(B) and that no condition or

combination of conditions set forth in § 3142(c) will reasonably assure the safety of any other

person and the community.” United States v. Ploof, 851 F.2d 7, 12 (1st Cir. 1988) (emphasis in



                                                 2
               Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 3 of 9




original). In making its bail determination, courts are required to consider information

regarding: (1) the nature and circumstances of the offense charged, (2) the weight of the

evidence, (3) the history and characteristics of the defendant, and (4) the nature and seriousness

of the danger to any other person or the community that would be posed by the defendant’s

release. 18 U.S.C. § 3142(g). The government bears the burden of persuading the court that no

condition or combination of conditions will reasonably assure the safety of another or the

community by clear and convincing evidence. United States v. Patriarca, 948 F.2d 789, 792 (1st

Cir. 1991).

    II.        The Defendant’s Jail Call

          6.      Following his arrest, the defendant made a recorded jail call in which he made

several threatening statements directed at law enforcement, the government, and his own lawyer.

The call itself is approximately 16 minutes long. See Exhibit 6. The Government provided this

call, along with five audio clips taken from the call as exhibits at the defendant’s detention

hearing. 1 During the call, the defendant complained about his “corrupt fucking piece of shit

attorney,” and stated, “that motherfucker needs to fucking die.” Exhibit 1. He went on to

complain about the “evil fucking pieces of shit who run the system.” Id. At another point, the

defendant said, “Anybody working for this piece of shit system is evil,” and the person he was

speaking with responded, “I couldn’t unload a .50 cal into all their fucking heads or anything,

there was nothing I could have done to stop it.” Exhibit 2.

          7.      The defendant’s demeanor varies throughout the conversation, becoming

increasingly angry at several points. The defendant complains to his friend that he is extremely

upset “that these pieces of shit have done this,” and goes on to say that, “somebody needs to start


1
  While these clips are in the record and the Court has access to the record, these exhibits are being reproduced with
the Government’s Objection for ease of reference.

                                                          3
                Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 4 of 9




shooting pigs, that’s the only way, somebody needs to start shooting pigs.” Exhibit 3. The

defendant told his friend, “I’m not scared of going to prison, I’ll just get some heroin and kill

myself. . . . If I die, I die.” Exhibit 4. At another point in the conversation, the defendant said,

“It’s time for the fucking boogaloo. That’s how this thing ends, when we end this fucking

government.” Exhibit 5.

    III.        This case involves a serious risk that the defendant will obstruct or attempt to
                obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure,
                or intimidate, a prospective witness.

           8.      This Court must first find that this case involves a serious risk that the defendant

will obstruct or attempt to or attempt to obstruct justice, or threaten, injure, or intimidate, or

attempt to threaten, injure, or intimidate, a prospective witness. See 18 U.S.C. § 3142(f)(2)(B);

Ploof, 851 F.2d at 12. The evidence more than supports a finding of such a serious risk. While

the defendant argued in his initial motion for a detention hearing, and testified at the detention

hearing, that his comments were just the product of him venting frustration to a friend, the

context of statements, as well as the defendant’s history, make clear that these threats must be

taken seriously.

           9.      The most serious evidence that the defendant poses a serious risk to obstruct

justice or threaten, injure, or intimidate a prospective witness are the defendant’s statements

about wanting people to start murdering police officers. This statement was more than general

blustering or “letting off steam,” but a specific reference to the very authorities who had arrested

and charged him with crimes. He first referenced how upset he was that the federal authorities,

or “these pieces of shit,” had arrested and charged him, and then immediately followed that

statement up by calling for the murder of police officers as “the only way,” to right the perceived

injustice of his situation. These very law enforcement officers that the defendant directed his ire



                                                     4
              Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 5 of 9




towards are very likely to be witnesses in this case. These agents are local and they continue to

investigate this case.

        10.      In assessing how serious the risk is that the defendant would obstruct justice, the

Court need only listen to the defendant’s own words. The defendant said that if he were

sentenced to prison, he would take heroin and kill himself. The defendant has defined the

outcome of this case in terms of life and death. Certainly a defendant that would rather die than

be sentenced to prison poses a serious risk to carry out the very obstruction which he explicitly

called for in the same phone call.

        11.      The defendant called for the death of his own court appointed attorney because of

what he perceived to be bad legal advice that he received. Notably, that attorney no longer

represents the defendant. Violent threats against persons involved in this case that the defendant

perceives as having wronged him is exactly the type of obstruction of justice that this Court

should be considering when assessing the defendant’s risk.

        12.      The defendant’s statements about wanting the “boogaloo,” and that this will bring

about the end of the government, support the conclusion that the defendant poses a serious risk

of obstructing justice. At the detention hearing, the parties disputed what the defendant meant

with his “boogaloo” reference. The defendant testified that this was just a reference to an

internet meme and was just an inside online joke. “The term boogaloo . . . can refer to the

purveyors of [an absurdist internet] culture or to an event: a violent revolution some [] hope to

hasten, dubbed Civil War 2: Electric Boogaloo.” Michael J. Mooney, The Boogaloo Bois

Prepare for Civil War, THE ATLANTIC (Jan. 15, 2021, 8:47 AM),

https://www.theatlantic.com/politics/archive/2021/01/boogaloo-prepare-civil-war/617683/. In

the context of the phone call, the defendant referred to the boogaloo as “how this thing ends,



                                                   5
             Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 6 of 9




when we end this fucking government.” The defendant’s violent rhetoric about killing police

officers, calling for the death of his attorney, and calls to end the government, all demonstrate a

serious risk that he would obstruct justice or threaten, injure, or intimidate law enforcement

witnesses if he were released.

       13.      Outside of this call, it was not the first time that the defendant had called for the

deaths of government employees. At the hearing, the defendant testified that he had a public

Twitter account, @Nobody4Governor, where, 6 days before he was arrested, he posted a call for

using guillotines on government officials.




The defendant testified that this was merely extremely provocative language that was obviously

meant in jest. While the defendant claims that this was a statement made in jest, at the January 6

riots in Washington, D.C., a gallows with a noose was erected in front of the Capitol.




Andrew Caballero-Reynolds/AFP, GETTY IMAGES. On the same day, a guillotine was set up out

front of the Arizona State Capitol in Phoenix. See About 1,000 Trump supporters protest at

                                                   6
               Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 7 of 9




Arizona Capitol as rioters storm US Capitol, ARIZONA REPUBLIC (Jan. 6, 2021, 7:30 PM),

https://www.azcentral.com/story/news/politics/elections/2021/01/06/dps-enhances-security-

arizona-capitol-pro-trump-supporters-rally-against-election-results/6569566002/. In light of

these recent events, the defendant’s calls for a guillotine are not as obviously in jest as he claims.

When taken in context with the defendant’s statements on the jail call less than a week later, the

evidence is clear that the defendant poses a serious risk of obstructing justice or threatening,

injuring, or intimidating potential law enforcement witnesses.

   IV.         The defendant poses a danger to the community that cannot be mitigated with
               conditions.

         14.      In addition to finding that there is a serious risk that the defendant will engage or

attempt to engage in the conduct set forth in § 3142(f)(2)(B), the Court must also find that “no

condition or combination of conditions set forth in § 3142(c) will reasonably assure the safety of

any other person and the community.” Ploof, 851 F.2d at 12. “In common parlance,

dangerousness to the community and obstruction of justice may not be separate and distinct

categories: where there is a serious risk that a defendant, if released, would obstruct justice or

intimidate witnesses, it could, in ordinary speech, reasonably be said that the person was a

danger to the community.” Id.

         15.      In addition to the evidence of obstruction, the defendant’s history and

characteristics provide additional evidence of his dangerousness to the community. The

defendant has several convictions for possession of controlled substances, a conviction for

obstruction of government administration, a criminal contempt charge, and several felony

convictions for possession with intent to distribute controlled drugs for which he was sentenced

to 12 months in jail.




                                                    7
             Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 8 of 9




       16.      The defendant has a history of defying court supervision. Following his

conviction and incarceration on felony drug charges, the defendant violated his probation by

possessing a dangerous weapon and using it in a threatening manner, as well as by continuing to

use controlled substances. During the execution of a search warrant on the day of the

defendant’s arrest, inside his bedroom agents found extensive drug paraphernalia, including

white powder, a rolled up dollar bill, a baggie with yellow powder, boxes of modafinil and

armodafinil, which are both FDA controlled drugs. Inside a locker in the defendant’s room,

agents found a rock of methamphetamine that lab tests confirmed weighed 8.5 grams and was

99% pure. While the defendant is not charged with the drugs, notably, a distribution charge with

this weight would subject the defendant to a 5-year mandatory minimum sentence.

       17.      The government’s case against the defendant is strong. He is charged with

conspiracy to operate an unlicensed money servicing business which involved receiving deposits

or wire transfers into a bank account and paying out that amount in bitcoin. There is a contract

signed between the defendant and co-defendant Ian Freeman which lays out the precise terms of

the operation whereby funds will be deposited into the defendant’s bank accounts and Freeman

would distribute bitcoin in return. See Exhibit 7. A search of co-defendant Ian Freeman’s

computer revealed numerous photographs of individuals holding handwritten signs indicating

that they were buying bitcoin from the Church of the Invisible Hand, the church run by

defendant Nobody. The wire fraud charges are based upon lies told to the banks where the

defendant maintained accounts, directing customers to indicate that deposits were for “church

donations” so that banks would not become aware of the true nature of the operation. The

government has obtained numerous wire transfer records and deposit slips for the defendant’s

accounts with this designation of “church donation.”



                                                8
             Case 1:21-cr-00041-JL Document 93 Filed 06/24/21 Page 9 of 9




       18.      These facts, when combined with the evidence already discussed with respect to

the serious risk of obstruction of justice or intimidation of witnesses, demonstrate by clear and

convincing evidence that there are no conditions or combination of conditions that will

reasonably assure the safety of any other person and the community.

       WHEREFORE, the United States respectfully requests that this Court deny the

defendant’s Motion for Revocation of Detention Order.


                                                     Respectfully submitted,

                                                     JOHN J. FARLEY
                                                     Acting United States Attorney

Dated: June 24, 2021                                 /s/ John J. Kennedy
                                                     Assistant U.S. Attorney
                                                     NH Bar # 19557
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, New Hampshire 03301
                                                     603-225-1552
                                                     john.kennedy2@usdoj.gov

                                                     /s/ Seth R. Aframe
                                                     Assistant U.S. Attorney
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, New Hampshire 03301
                                                     603-225-1552




                                                 9
